PER CURIAM.
We are of the opinion that pending this appeal, or until further order of this court, no further steps should be taken by the trustees in bankruptcy of the United Wireless Telegraph Company, or by any party appellant, in furtherance or consummation of such provisions of the contract for purchase and sale heretofore entered into between the said trustees in bankruptcy and Arthur P. West and others, as a committee of stockholders on reorganization, as may require a transfer by said trustees in bankruptcy of title in and to any apparatus or instruments, the property of the United Wireless Telegraph Company or its trustees in bankruptcy, and held by the decree of the Circuit Court to infringe the patent in suit; and it is so ordered.